Exhibit 10.11
American Medical Systems Holdings, Inc.
Non-employee Director Compensation Summary
Annual Cash Retainer

          We pay our non-employee directors an annual cash retainer for serving
on the Board and Committees as follows:  
Annual Board Retainer
  $ 40,000  
Lead Director Retainer
  $ 30,000  
Audit Committee member
  $ 10,000  
Audit Committee chair
  $ 20,000  
Compensation Committee member
  $ 5,000  
Compensation Committee chair
  $ 10,000  
Nominating/Corporate Governance Committee member
  $ 3,000  
Nominating/Corporate Governance Committee chair
  $ 7,500  
Technology/Business Development member
  $ 4,000  
Technology/Business Development chair
  $ 6,000  

Equity Awards: Stock Options and Restricted Stock Awards
Beginning in fiscal 2010, we also provide equity compensation to our
non-employee directors in the form of non-qualified stock option grants and
restricted stock awards. The program provides for a fixed value equity target
award of $155,000 for each non-employee director with an equity mix of 75%
non-qualified stock options (or approximately $116,250) and 25% restricted stock
awards (or approximately $38,750). Non-qualified stock options and restricted
stock awards are granted to our non-employee directors as of the date of the
director’s first elected or re-elected to the board, and on an annual basis
thereafter.
Stock Options. Pursuant to our program, on April 29, 2010 (the date of our 2010
annual meeting of stockholders), we granted Mr. Emmitt, Mr. Graf, Ms. Kiernan,
Dr. McLellan, Dr. Porter, Mr. Sharma and Mr. Timbie each an non-qualified stock
option to purchase 17,000 shares of our common stock. All options were granted
under our 2005 Stock Incentive Plan. These options have an exercise price equal
to $18.36, the fair market value of one share of common stock on the date of
grant (as determined under the plan as the closing sale price of our common
stock as of the date of grant), and expire seven years from the grant date. The
options become exercisable on April 15 of each of the first three years after
the grant date. Upon a change in control, all outstanding options would become
immediately exercisable in full and remain exercisable for a period of up to
five years, not to exceed the expiration date of the option.
Restricted Stock Awards. Pursuant to our program, on April 29, 2010 (the date of
our 2010 annual meeting of stockholders), we awarded Mr. Emmitt, Mr. Graf,
Ms. Kiernan, Dr. McLellan, Dr. Porter, Mr. Sharma and Mr. Timbie each 2,120
restricted stock shares (the number of restricted stock shares equal to the
value $38,750 based on the closing stock price on April 29, 2010). All awards
were issued under our 2005 Stock Incentive Plan. These awards have a three-year
vesting schedule with one-third of the total grant vesting on April 15 of each
of the first three years after the grant date. A director must be providing
service on the vest date to benefit from that period’s vesting. All unvested
shares are canceled on the last day of the director’s service. Upon a change in
control, all unvested shares would vest immediately.
Expenses
In addition, we reimburse our non-employee directors for reasonable
out-of-pocket expenses incurred in connection with attending regularly scheduled
meetings.

 